Exhibit 10.1

EXECUTION VERSION

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of April 3, 2013 (this “Guaranty”), is made by
Tower Group International, Ltd., a Bermuda company (the “Guarantor”), in favor
of the Guaranteed Parties (as hereinafter defined). Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement referred to below.

RECITALS

A. Tower Group, Inc., a Delaware corporation (the “Borrower”), certain Lenders,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), are parties to an Amended and Restated
Credit Agreement, dated as of February 15, 2012 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to the Borrower upon the terms and
conditions set forth therein.

B. As a condition to the effectiveness of the Post Merger Amendments set forth
in Section 2 of the Second Amendment (the “Post Merger Amendments”) to the
Credit Agreement, the Guarantor is required to execute and deliver this
Guaranty, to guarantee to the Guaranteed Parties (as hereinafter defined) the
payment in full of the Guaranteed Obligations (as hereinafter defined). The
Guaranteed Parties are relying on this Guaranty in their decision to consent to
the Post Merger Amendments and the Merger and to extend further credit to the
Borrower under the Credit Agreement, and would not do so without this Guaranty.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Lenders, the Administrative Agent, the Fronting Bank and the L/C
Administrator (collectively, the “Guaranteed Parties”) to consent to the Merger
and to induce the Lenders and the Fronting Bank to extend credit to the Borrower
thereunder and in recognition of the direct benefits to be received by the
Guarantor from the proceeds of the Loans and the issuance of the Letters of
Credit the Guarantor hereby agrees as follows:

1. Guaranty. The Guarantor hereby unconditionally, absolutely and irrevocably
guarantees, as a primary obligor and not merely as surety, the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
all Obligations of the Borrower to the Guaranteed Parties under the Loan
Documents including, without limitation, the L/C Obligations owing to the
Guaranteed Parties pursuant to the Credit Agreement (the “Guaranteed
Obligations”). This Guaranty is a guaranty of payment and not of collection.
Upon failure by the Borrower to pay punctually any of the Guaranteed Obligations
when due and payable (whether at stated maturity, upon acceleration or
otherwise), the Guarantor agrees to pay forthwith on demand from the
Administrative Agent the amount then due and not so paid at the place and in the
manner specified in the Credit Agreement.



--------------------------------------------------------------------------------

2. Guaranty Unconditional. The obligations of the Guarantor under this Guaranty
shall be unconditional, absolute and irrevocable and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other obligor under any of the Loan Documents, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to any of the Loan Documents;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any other obligor under any of the Loan Documents;

(d) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;

(e) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any L/C
Issuer, any Lender or any other corporation or person, whether in connection
with any of the Loan Documents or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Loan Documents, or any provision of applicable Law
or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Loan Documents;

(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Lenders’ rights with respect
thereto; or

(h) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, any L/C Issuer, any Lender or any other corporation or
person or any other circumstance whatsoever (other than the defense of payment)
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of or defense to the Guarantor’s obligations under this
Guaranty.

3. Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances.
The Guarantor’s obligations under this Guaranty shall remain in full force and
effect until the Commitments of the Lenders under the Credit Agreement shall
have expired or been terminated, no Letters of Credit shall be outstanding and
all Obligations payable by the Borrower under the Loan Documents shall have been
paid in full in cash. If at any time any payment of the principal of or interest
on any Loan or any L/C Obligation or any Obligation due and payable by the
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Guarantor’s obligations under this Guaranty with respect to such
payment shall be reinstated as though such payment had been due but not made at
the time of such reinstatement.

 

2



--------------------------------------------------------------------------------

4. Waiver by the Guarantor. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against any other obligor or any other corporation or person. The
Guarantor warrants and agrees that each waiver set forth in this Section 4 is
made with full knowledge of its significance and consequences, and such waivers
shall be effective to the maximum extent permitted by law.

5. Subrogation. The Guarantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against the
Borrower that arise from the existence, payment, performance or enforcement of
the Guarantor’s obligations under or in respect of this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender, any L/C Issuer or the Administrative Agent against the
Borrower or any other insider guarantor, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until (a) the Guarantor shall have paid in full in
cash all Guaranteed Obligations payable to the Guaranteed Parties under this
Guaranty (and all reasonable out-of-pocket expenses incurred by any of the
Guaranteed Parties (including the reasonable fees, charges and disbursements of
any counsel for the Guaranteed Parties)), in connection with the enforcement or
protection of its rights under this Guaranty and (b) the Commitments of the
Lenders under the Credit Agreement shall have expired or been terminated, no
Letters of Credit shall be outstanding and all Obligations payable by the
Borrower under the Loan Documents shall have been paid in full in cash. If any
amount shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the date all Commitments of the Lenders under the
Credit Agreement shall have terminated, no Letters of Credit shall be
outstanding and all Obligations payable by the Borrower under the Loan Documents
shall have been paid in full in cash, such amount shall be received and held in
trust for the benefit of the Lenders, shall be segregated from other property
and funds of the Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising. If (i) the Guarantor shall have paid in full
in cash all Guaranteed Obligations payable to the Guaranteed Parties under this
Guaranty (and all reasonable out-of-pocket expenses incurred by any of the
Guaranteed Parties (including the reasonable fees, charges and disbursements of
any counsel for the Guaranteed Parties)), in connection with the enforcement or
protection of its rights under this Guaranty and (ii) the Commitments of the
Lenders under the Credit Agreement shall have expired or been terminated, no
Letters of Credit shall be outstanding and all Obligations payable by the
Borrower under the Loan Documents shall have been paid in full in cash, the
Guaranteed Parties will, at the Guarantor’s request and expense, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the obligations resulting from such payment made
by the Guarantor pursuant to this Guaranty.

 

3



--------------------------------------------------------------------------------

6. Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Borrower under any of the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such Obligations
otherwise subject to acceleration under the terms of the Credit Agreement shall
nonetheless be payable by the Guarantor under this Guaranty forthwith on demand
by the Administrative Agent.

7. Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
covers all of the Guaranteed Obligations as the same may arise and be
outstanding at any time and from time to time from and after the date hereof,
and shall (a) remain in full force and effect until (i) the Guarantor shall have
paid in full in cash all Guaranteed Obligations payable to the Guaranteed
Parties under this Guaranty (and all reasonable out-of-pocket expenses incurred
by any of the Guaranteed Parties (including the reasonable fees, charges and
disbursements of any counsel for the Guaranteed Parties)), in connection with
the enforcement or protection of its rights under this Guaranty and (ii) the
Commitments of the Lenders under the Credit Agreement shall have expired or been
terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the Borrower under the Loan Documents shall have been paid in full in
cash, (b) be binding upon and enforceable against the Guarantor and its
successors and assigns (provided, however, that the Guarantor may not sell,
assign or transfer any of its rights, interests, duties or obligations hereunder
without the prior written consent of the Lenders) and (c) inure to the benefit
of and be enforceable by the Lenders, the L/C Issuers, the L/C Administrator and
the Administrative Agent and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as and to the extent
provided in Section 10.06 of the Credit Agreement.

8. Payments; Application; Set-Off.

(a) All payments made by the Guarantor hereunder will be made in Dollars to the
Administrative Agent, without set-off, counterclaim or other defense and, in
accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, the Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.

(b) All payments made hereunder shall be applied in accordance with the
provisions of the Credit Agreement.

(c) Upon failure of the Guarantor to make any payment required hereunder, each
Guaranteed Party and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Guaranteed Party or
any such Affiliate to or for the credit or the account of the Guarantor against
any and all of the obligations of the Guarantor now or hereafter existing under
this Guaranty or any other Loan Document to such Guaranteed Party, irrespective
of whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document

 

4



--------------------------------------------------------------------------------

and although such obligations of the Guarantor may be contingent or unmatured or
are owed to a branch or office of such Guaranteed Party different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Guaranteed Party and their respective Affiliates under this
subsection are in addition to other rights and remedies (including other rights
of set-off) that such Guaranteed Parties or their respective Affiliates may
have. Each Guaranteed Party agrees to notify the Guarantor and the
Administrative Agent promptly after any such set-off and application; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

9. No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Loan Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Guarantor and the Guaranteed
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Guaranty or any other Loan Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of any Guaranteed Party to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.

10. Enforcement. The Guaranteed Parties agree that this Guaranty may be enforced
only by the Administrative Agent, acting upon the instructions or with the
consent of the Required Lenders as provided for in the Credit Agreement, and
that no Guaranteed Party shall have any right individually to enforce or seek to
enforce this Guaranty. The obligations of the Guarantor hereunder are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought against the Guarantor whether or not action is brought against the
Borrower and whether or not the Borrower is joined in any such action.

11. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by the Guarantor from, any provision
of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

12. Addition, Release of Guarantors. The Guarantor agrees that its obligations
hereunder shall not be discharged, limited or otherwise affected by reason of
the Administrative Agent’s actions in releasing any other guarantor, in each
case without the necessity of giving notice to or obtaining the consent of the
Guarantor.

 

5



--------------------------------------------------------------------------------

13. Governing Law; Consent to Jurisdiction; Process Agent.

(a) GOVERNING LAW. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER
THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ADMINISTRATOR OR THE FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

6



--------------------------------------------------------------------------------

(d) The Guarantor hereby irrevocably designates, appoints and empowers CT
Corporation (the “Service of Process Agent”), with offices on the date hereof at
111 Eighth Avenue, New York, NY 10011, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding. If for any reason such
designee, appointee and agent shall cease to be available to act as such, the
Guarantor agrees to designate a new designee, appointee and agent in New York
City on the terms and for the purposes of this provision reasonably satisfactory
to the Administrative Agent under this Guaranty.

14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows: (a) if to the
Guarantor at the address for notices set forth below its signature hereto, and
(b) if to any Guaranteed Party, at its address for notices set forth in the
Credit Agreement; in each case, as such addresses may be changed from time to
time pursuant to the Credit Agreement, and with copies to such other Persons as
may be specified under the provisions of the Credit Agreement. Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in the Credit Agreement shall be effective
as provided therein.

16. Severability. To the extent any provision of this Guaranty is prohibited by
or invalid under the applicable Law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

17. Construction. The headings of the various sections and subsections of this
Guaranty have been inserted for convenience only and shall not in any way affect
the meaning or construction of any of the provisions hereof. Unless the context
otherwise requires, words in the singular include the plural and words in the
plural include the singular.

 

7



--------------------------------------------------------------------------------

18. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective upon the execution and delivery by the Guarantor of a
counterpart hereof.

19. Independent Credit Decision. The Guarantor has, independently and without
reliance upon the Administrative Agent or any other Guaranteed Party and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party.

20. Currency Indemnification. The obligations of the Guarantor, in respect of
any sum due to the Administrative Agent or any other Guaranteed Party hereunder
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum was originally denominated (the
“Original Currency”), be discharged only to the extent that following receipt by
the Administrative Agent or such Guaranteed Party of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or such Guaranteed Party,
in accordance with normal banking procedures, purchases the Original Currency
with the Judgment Currency. If the amount of Original Currency so purchased is
less than the sum originally due to the Administrative Agent or such Guaranteed
Party, the Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Guaranteed Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to the Administrative Agent or such
Guaranteed Party, as the case may be, the Administrative Agent or such
Guaranteed Party agrees to remit such excess to the Guarantor.

21. Loan Document. This Guaranty is a Loan Document.

[Signatures follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

TOWER GROUP INTERNATIONAL, LTD. By:  

/s/ William E. Hitselberger

Name:  

William E. Hitselberger

Title:  

EVP and CFO

By:  

/s/ Vito A. Nigro

Name:  

Vito A. Nigro

Title:  

MVP and Treasurer

Address for Notices:

120 Broadway, 31st Floor             

New York, NY 10271            

Attention: William E. Hitselberger Telephone: (212) 655-2000 Telecopier:
Electronic Mail: bhitselberger@twrgrp.com

Accepted and agreed to:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:  

/s/ Tiffany Burgess

Name:  

Tiffany Burgess

Title:  

Vice President

 

S-1